Citation Nr: 1822903	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-36 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to October 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board at a February 2018 hearing.  A transcript of the hearing is of record.  

The issue of an increased rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability for VA compensation purposes.

2.  Resolving all reasonable doubt in favor of the Veteran, migraine headaches are etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for migraine headaches have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service connection

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

Certain "chronic diseases," to include migraine headaches and other organic diseases of the nervous system, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, such "chronic diseases" may also be presumptively linked to service based upon continuity of symptomatology.  See 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Hearing loss disability 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).

The Board finds that service connection for bilateral hearing loss disability is not warranted as no current disability for VA purposes has been shown pursuant to 38 C.F.R. § 3.385 at any time during the appeal period.  See audiological test results from June 2013 (VA examination).  Further, the Veteran is not competent to diagnose a hearing loss disability for VA purposes.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Absent a current disability, there can be no valid claim.  

Migraine headaches

The Board finds that service connection is warranted for the Veteran's claimed headache condition, currently diagnosed as migraine headaches.  See e.g., VA health clinic records from 2011-2012, received November 3, 2015.


Service records reflect complaints and treatment of headaches, though a chronic headache disability is not shown.  For example, in November 20, 1986 records, the Veteran reported 30 days of bifrontal, symmetric, continuous headaches.  He was assessed with headaches with hypertension ruled out as a contributing factor.  Several years later, in December 1988, the Veteran complained of headaches associated with hypertension treatment.  

Significantly, the Veteran testified during his February 2018 Board hearing that his headaches onset in-service and have continued since.  The Veteran is competent to report that he has experienced headaches since service and the Board has no reason to doubt his credibility.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran's lay testimony represents competent evidence in support of his claim.

There is no competent medical opinion negates the theory of continuity of symptomatology as it pertains to the Veteran's migraine headache disability.  In this regard, the Board finds that the October 2013 VA medical opinion is not probative.  While the examiner provided a negative nexus opinion between the Veterans's claimed headaches and service, the opinion was based solely on a records review without adequate consideration of the Veteran's assertions of continuity of symptomatology.  While VA records from November 2011 indicate that the Veteran's headaches are not due to his hypertension, the etiology of the Veteran's headaches was noted to be otherwise uncertain.  See e.g., VA records dated October 11, 2014.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds service connection is warranted for the Veteran's migraine headaches under the provisions of 38 C.F.R. § 3.303 (b) and Walker, 708 F.3d at 1338-40. 



ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for migraine headaches is granted. 


REMAND

The Veteran testified during his February 2018 Board hearing that he receives ongoing hypertension treatment from his primary care physician with ongoing blood pressure readings of over 180/119, though the frequency of such readings remains unclear.  As such, a remand is required to obtain the identified federal records.   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all pertinent medical treatment records from the Kenner Army Health Clinic at Fort Lee have been obtained.

2.  Thereafter, readjudicate the appeal.  If the benefit sought remain denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


